        Case 5:17-cv-00561-BKS-ATB Document 50 Filed 01/04/19 Page 1 of 1

                                         Anas Saleh, Esq.
                                           Attorney at Law
                                             404 Oak St., STE 288
                                           Syracuse, New York 13203
                                                 315-569-1343
                                             asaleh@salehesq.com




January 4, 2019

VIA ECF
Honorable Andrew T. Baxter
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7396
Syracuse, New York 13261-7396

        Re:       Acosta vs. Liberty Gas Station and Convenience Store LLC, et al.
                  (5:17-cv-561-BKS-ATB)

Dear Honorable Judge Baxter:

I have been retained as counsel for Defendants Liberty Gas Station and Convenience Store, LLC and
Huseyin Turan, individually and as owner. I have been admitted Pro Hac Vice by order granted on January
2, 2019 to appear in this matter.

I would like to respectfully request an extension of time to respond to the motion response currently
scheduled for January 4, 2019. I have conferred with Amy Tai, Esq., attorney for Plaintiff. In an effort to
see if we can come to a settlement of this matter amicably between the parties, Attorney Tai has agreed to
an extension until January 11, 2019. We respectfully request that the court grant our request.

Thank you for all your Honor’s time and consideration.

Respectfully submitted,


s/ Anas Saleh___________
Anas Saleh, Esq. (Bar No. 517409)
Attorney for Defendants Liberty Gas Station and Convenience Store, LLC and Huseyin Turan,
Individually and as Owner
Anas Saleh, Esq.
Office and Post Office Address
404 Oak St., STE 288
Syracuse, NY 13203
Telephone: (315) 569-1343
Facsimile: (315) 282-2601
Email: asaleh@salehesq.com


AS/mz

cc:     Amy Tai, Esq. – via ECF and via email: taiAmy@dol.gov
        Alexander M. Kondo, Esq. – via ECF and via email: kondo.alexander.m@dol.gov
